        Case 1:11-cv-12131-RWZ Document 356 Filed 11/28/18 Page 1 of 12



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA AND THE
STATE OF CALIFORNIA, ex rel.
KIMBERLY HERMAN, AMY LESTAGE,
and KEVIN ROSEFF,

                Plaintiffs,                                  CIVIL ACTION NO.:
                                                             11-cv-12131 RWZ
        vs.

SHIELD CALIFORNIA HEALTH CARE
CENTER, INC.

                Defendant


        PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO SHIELD
       CALIFORNIA HEALTH CARE CENTER, INC.’S MOTION TO EXCLUDE

       Plaintiffs Kimberly Herman, Amy Lestage and Kevin Roseff (“Relators” or “Plaintiffs”)

submit this Opposition to Defendant Shield California Health Care Center, Inc.’s (“Shield”)

Motion to Exclude Belatedly-Disclosed Witnesses from Testifying at Trial (ECF No. 355)

(“Motion to Exclude”).

                                         INTRODUCTION

       Shield’s Motion to Exclude attempts to create a problem where none exists. Shield

complains that Plaintiffs’ initial disclosures in this matter did not include four State of California

employees whom Plaintiffs have since identified as potential witnesses who may provide

testimony at trial (the “California witnesses”). It is true that Plaintiffs did not include the

California witnesses in their initial disclosures. However, when it became apparent that this case

would proceed to trial, i.e., when the Court denied Shield’s motion for summary judgment,

Plaintiffs almost immediately supplemented their initial disclosures to include the California

witnesses and describe their intended testimony. Plaintiffs also included the California witnesses

in their expert disclosures, to further ensure that Shield was on notice of the witnesses and their
        Case 1:11-cv-12131-RWZ Document 356 Filed 11/28/18 Page 2 of 12



proposed testimony.

        Shield does not specify any harm it has or will suffer due to the timing of Plaintiffs’

disclosures, other than to suggest that the disclosures present an intractable problem because

Shield has not deposed the California witnesses. However, Shield fails to mention that the

current scheduling order in this case extends discovery until March 1, 2019, with time allotted

for both expert and “additional” fact discovery. (See ECF 349.) Shield thus has ample

opportunity to conduct discovery regarding the California witnesses, as experts or otherwise.

The timing of Plaintiffs’ disclosure of the California witnesses is therefore a non-issue.

        Shield further protests that the California witnesses should not be allowed to testify as

experts. Plaintiffs included each of the California witnesses in their expert disclosures even

though some of their testimony might not qualify as expert testimony, lest Shield complain at

trial that Plaintiffs were attempting to introduce testimony from previously undisclosed experts.

And, in fact, some of the California witnesses’ proposed testimony would be expert in nature.

This case involves the upper billing limit (“UBL”) regulation under Medi-Cal, California’s

Medicaid program, and how Shield’s violation of that regulation has caused it to run afoul of

both the federal and California False Claims Acts (“FCA”). As State of California employees

involved in the administration and enforcement of the Medi-Cal program, the California

witnesses will provide specialized knowledge integral to understanding this case: the State’s

interpretation of Medi-Cal laws and regulations (including the UBL regulation and its materiality

to reimbursement decisions) and how the Medi-Cal program functions.

        In sum, given Shield’s opportunity to conduct discovery regarding the California

witnesses and the specialized nature of their proposed testimony, the Motion to Exclude should

be denied in its entirety.



                                                  2
        Case 1:11-cv-12131-RWZ Document 356 Filed 11/28/18 Page 3 of 12




       RELEVANT FACTUAL BACKGROUND AND PROCEDURAL HISTORY

   A. The Current Scheduling Order

       In its Motion to Exclude, Shield recites the trajectory of discovery in this matter.

However, Shield fails to mention that the scheduling order issued by the Court on September 11,

2018 (“Scheduling Order”) immediately following the Pretrial Conference establishes the

schedule for the remaining discovery in this case and provides ongoing opportunities to depose

both expert and fact witnesses. Specifically, the parties must conduct expert depositions by mid-

January 2019. In addition, the parties have 45 days following the completion of expert

depositions for “all additional discovery.” ECF No. 349. This means that all discovery in this

matter will close on March 1, 2019.

   B. The California Witnesses

       This case involves the UBL regulation promulgated by California’s Department of Health

Care Services (“DHCS”), the California agency that administers the Medi-Cal program, and how

Shield has flouted that regulation by engaging in a scheme to submit artificially inflated invoice

prices for medical supplies to Medi-Cal in violation of both the federal and California FCAs.

Plaintiffs admit they did not include the California witnesses in their Rule 26(a)(1)(A) Initial

Disclosure Statement, served on September 22, 2016 (“Initial Disclosures”). ECF No. 355,

Exhibit (“Exh.”) 1. However, after the Court denied Shield’s motion for summary judgment on

August 17, 2018, on September 6, 2018 Plaintiffs served on Shield a Supplemental Rule 26(a)(1)

Disclosure Statement Relating to Shield California Health Care Center, Inc. (“Supplemental

Disclosures”). ECF No. 355, Exh. 3. In their Supplemental Disclosures, Plaintiffs included the



                                                 3
        Case 1:11-cv-12131-RWZ Document 356 Filed 11/28/18 Page 4 of 12



four California witnesses, all of whom are involved with the administration and/or enforcement

of Medi-Cal program and the UBL regulation. The Supplemental Disclosures noted the titles of

the witnesses and indicated the topics about which they will likely testify:

   1. Siobhan Franklin, Deputy Attorney General, California Attorney General’s Office,
      Bureau of Medi-Cal Fraud and Elder Abuse. Ms. Franklin’s testimony will address
      Medi-Cal regulations and compliance; the trajectory of the previous lawsuit against
      Shield based on violations of the UBL regulation (U.S. ex rel. Donath v. Whitestone
      Corp.), including the litigation, allegations, investigation and settlement; and
      misrepresentations made in the filings by counsel for Shield in connection with the
      dispositive motions filed in this litigation.

   2. Joseph Chavez, Senior Counsel, DHCS. Mr. Chavez’s testimony will address Medi-Cal
      regulations and compliance, specifically the UBL regulation; Medi-Cal claims
      submission and reimbursement processes; Medi-Cal audit and investigation processes,
      including what happens when DHCS is confronted with an allegation of Medi-Cal
      violations; whether the large rebates that Shield received from Coloplast Corp.
      (“Coloplast”) would have been material to DHCS’s decision to reimburse Shield for
      claims for Coloplast products; and misrepresentations made in the filings by counsel for
      Shield in connection with the dispositive motions filed in this litigation.

   3. Pansy Watson, Chief, Medical Supplies and Enteral Nutrition Benefits Branch,
      Pharmacy Benefits Division, DHCS. Ms. Watson’s testimony will address Medi-Cal
      regulations and compliance, specifically the UBL regulation; Medi-Cal reimbursement
      processes; Medi-Cal audit processes; Shield’s submission of claims to, and
      reimbursements paid by, Medi-Cal; whether the large rebates that Shield received from
      Coloplast would have been material to DHCS’s decision to reimburse Shield for claims
      for Coloplast products.

   4. Nicholas Paul, Supervising Deputy Attorney General, California Attorney General’s
      Office, Medicaid Fraud Control Unit. Mr. Paul’s testimony will address Medi-Cal laws
      and regulations, specifically the UBL regulation; and Medi-Cal audit processes.

       Lest one or more of the California witnesses testify at trial and Shield complain that

Plaintiffs were attempting to introduce improper expert testimony, the Supplemental Disclosures

further indicated that “[t]hese fact witnesses may provide expert testimony as non-retained or

non-specially employed expert witnesses pursuant to Fed.R.Civ.P. 26(a)(2)(A) and (C), and

pursuant to Plaintiffs’ Disclosure of Expert Witnesses.” Accordingly, when Plaintiffs served

their Expert Witness Disclosures on Shield on November 1, 2018 (“Expert Disclosures”), they


                                                 4
           Case 1:11-cv-12131-RWZ Document 356 Filed 11/28/18 Page 5 of 12



included the four California witnesses. ECF No. 355, Exh. 4. The Expert Disclosures identified

the same topics for each witness as the Supplemental Disclosures and provided greater detail

about the nature of the proposed testimony, noting that, for each witness, some of his or her

testimony “might be construed as expert opinion.”

                                                ANALYSIS

    I. THE CALIFORNIA WITNESSES MAY PROPERLY TESTIFY.

          A. Plaintiffs’ Disclosure of the California Witnesses Was Timely.

          First, as far as expert testimony goes, Plaintiffs included the California witnesses in their

Expert Disclosures, which Plaintiffs served in compliance with the Scheduling Order. The

disclosure regarding the California witnesses’ expert testimony is therefore unquestionably

timely.

          Second, in terms of fact testimony, Rule 26(e)(1) of the Federal Rules of Civil Procedure

requires a party to supplement its disclosures and discovery responses “in a timely manner if the

party learns that in some material respect the disclosure or response is incomplete or incorrect,

and if the additional or corrective information has not otherwise been made known to the other

parties during the discovery process or in writing.” Fed. R. Civ. P. 26(e)(1); cf. Ferrara &

DiMercurio v. St. Paul Mercury Ins. Co., 240 F.3d 1, 10 (1st Cir. 2001) (expert testimony

admitted where expert was designated three months before trial, even though designating party

failed to supplement interrogatory answers and expert reports to include newly designated

expert).

          Shield fails to account for the fact that Plaintiffs disclosed the California witnesses well

in advance of trial1 and while it can conduct “additional discovery” pursuant to the Scheduling


1
 Additionally, with respect to both Pansy Watson and Deputy Attorney General Siobhan Franklin, Shield was
provided with detailed declarations in connection with the summary judgment filings in February/March 2018. See

                                                       5
        Case 1:11-cv-12131-RWZ Document 356 Filed 11/28/18 Page 6 of 12



Order. When Shield’s summary judgment motion was denied, meaning the case would proceed

to trial, Plaintiffs quickly served the Supplemental Disclosures on Shield. Plaintiffs have

therefore satisfied Rule 26(e)(1)’s requirement that a party augment an initial disclosure in a

timely manner.

        B. Even If Timeliness Were an Issue, Shield Has Not Been and Will Not Be Harmed
           by the Disclosure.

        Even assuming that timeliness is an issue, Rule 37(c)(1) and First Circuit jurisprudence

provide potential remedies for a party’s failure to make or supplement disclosures in a timely

manner, and provide that a court has broad discretion in fashioning remedies for untimely

disclosures. See Fed. R. Civ. P. 37(c)(1); Esposito v. Home Depot U.S.A., Inc., 590 F.3d 72, 77-

78 (1st Cir. 2009). Under Rule 37(c)(1), courts should exclude evidence only when a late

disclosure is neither substantially justified nor harmless. See Botelho v. Nordic Fisheries, Inc.,

No. 15-11916-FDS, 2017 WL 4553407, at *5 (D. Mass. Oct. 12, 2017). Indeed, precluding

evidence based on an alleged failure to comply with Rule 26(a) or 26(e) is an “onerous sanction”

that a court need not impose. See id. (noting that discretion exists even where Rule 37(c)(1)

appears to require mandatory preclusion).

        In assessing potential harm, courts have found no harm when a complaining party is able

to overcome the surprise and potential prejudice associated with a late disclosure, in particular by

deposing the complained-of witnesses. See Cabi v. Boston Children’s Hosp., No. 15-cv-12306-

DJC, 2017 WL 4038393, at *2 (D. Mass. Sep. 13, 2017) (late-filed expert rebuttal report not

stricken where opposing party had “opportunity to fully question” expert regarding at-issue

rebuttal report and therefore did not suffer harm or prejudice); see also Williams v. City of



ECF Nos. 312, 313 and 326.


                                                 6
         Case 1:11-cv-12131-RWZ Document 356 Filed 11/28/18 Page 7 of 12



Boston, No. 10-cv-10131-PBS, 2012 WL 3260261, at *5 (D. Mass. Aug. 7, 2012) (opportunity to

depose late-disclosed affiant mitigated potential prejudice to party complaining of untimely

disclosure). Conversely, where a party is genuinely unfairly surprised, such as by a last minute

change in theory of liability when trial is “imminent,” a court is more likely to find prejudice and

preclude the offending evidence. See Macaulay v. Anas, 321 F.3d 45, 50-53 (1st Cir. 2003)

(upholding preclusion of expert testimony that introduced new theory of liability less than two

weeks prior to then-scheduled trial date).

         The Motion to Exclude simply regurgitates Shield’s earlier arguments made in February

2018 regarding Plaintiffs’ failure to include Ms. Watson in its Initial Disclosures.2 In doing so,

Shield fails to articulate any prejudice that it has suffered or will suffer based on the timing of

Plaintiffs’ disclosures. The Scheduling Order provides that expert depositions must take place

between December 1, 2018, and January 15, 2019, and that the parties have a subsequent 45 days

for “additional discovery” following the completion of expert depositions, or until March 1,

2019. This means that Shield has a month and a half to depose the California witnesses as

experts or, if they are not deemed to be experts, a month and a half to depose the California

witnesses as fact witnesses. Shield cannot argue, and indeed it has not argued, that it has been or

will be harmed by an inability to develop its defense by deposing the California witnesses prior

to trial.3


2
  Instead of raising a novel and genuine issue, Shield is attempting to extend the complaint it lodged during the
summary judgment briefing in this matter, that Plaintiffs had not included Ms. Watson in their Initial Disclosures,
but submitted a declaration from Ms. Watson in opposition to Shield’s motion for summary judgment. See Shield
Motion to Strike and Exclude, ECF No. 317. The situation here is entirely different, given that Plaintiffs have now
detailed the California witnesses and their testimony (twice), with ample opportunity for Shield to depose the
California witnesses prior to trial during the still-open discovery period. Shield suggests that the Court, in its
summary judgment decision, ruled generally that the California witnesses may not testify at trial; however, the Court
in its summary judgment opinion simply stated it would not consider Ms. Watson’s declaration in deciding the
summary judgment motion; the Court did not address her potential testimony, or anyone else’s, at trial. ECF No.
341, at 11-12 n. 5.
3
  Shield’s apparent argument that it needed to depose the California witnesses prior to the summary judgment

                                                         7
         Case 1:11-cv-12131-RWZ Document 356 Filed 11/28/18 Page 8 of 12



         In addressing a late disclosure, courts consider various factors including: the history of

the litigation, the need for the challenged evidence, any justification for the late disclosure, and

the opponent’s ability to overcome its adverse effects. See Glass Dimensions, Inc. ex rel. Glass

Dimensions, Inc. Profit Sharing Plan & Trust v. State St. Bank & Trust Co., 290 F.R.D. 11, 18

(D. Mass. 2013). Courts also consider the impact of the late disclosure on their dockets.

Botelho, 2017 WL 4553407, at *5 (citing Glass Dimensions, 290 F.R.D. at 17); see also

Esposito, 590 F.3d at 78. In addition to Shield’s clear ability to eliminate any adverse effects of

the late disclosure by deposing the California witnesses, the other factors favor Plaintiffs as well.

First, Plaintiffs do not have a history of bad conduct in this litigation; instead, Plaintiffs’ failure

to include the California witnesses in their Initial Disclosures was a one-time “failing,” which

Plaintiffs remedied with their Supplemental Disclosures as soon as it became clear that this case

would proceed. See Esposito, 590 F.3d at 79. Second, as the materiality of the alleged violation

of the UBL regulation is an element of Plaintiffs’ FCA claim, Plaintiffs have great need for the

California witnesses’ testimony regarding the materiality of Shield’s conduct to Medi-Cal’s

decision to pay the claims containing the inflated invoice prices. Finally, any additional

discovery regarding the California witnesses will not impact the court’s docket, as the

Scheduling Order already allows three months for Shield to depose the California witnesses as

experts and/or conduct “additional discovery” regarding them as fact witnesses.

    II. THE CALIFORNIA WITNESSES ARE QUALIFIED TO PROVIDE EXPERT
        TESTIMONY.

         As indicated in their Supplemental Disclosures and Expert Disclosures, Plaintiffs do not



briefing is murky. As noted, the Court decided the summary judgment motion without relying on Ms. Watson’s
declaration. It is difficult to imagine that deposition testimony from any of the California witnesses would have
yielded a different summary judgment result for Shield. Also, deposing the California witnesses would not entail
significant travel or great expense for Shield, as the California witnesses, Shield, and Shield’s counsel are all in
California.

                                                           8
        Case 1:11-cv-12131-RWZ Document 356 Filed 11/28/18 Page 9 of 12



necessarily intend to rely on the California witnesses for expert testimony. However, to prevent

Shield from later complaining that one or more of the California witnesses is testifying as a

previously unidentified expert, Plaintiffs elected to be overly forthcoming about these witnesses

and their intended testimony by including each in Plaintiffs’ Disclosure of Expert Witnesses

(ECF No. 355, Ex. 4). That said, each of the California witnesses is qualified to testify as an

expert on certain identified matters.

       Federal Rule of Evidence 702 permits qualified experts to testify as witnesses if their

expertise will help the jury understand evidence or determine facts in issue. Fed. R. Evid. 702.

As stated in the Advisory Committee Notes to Rule 702:

       Whether the situation is a proper one for the use of expert testimony is to be
       determined on the basis of assisting the trier. “There is no more certain test for de-
       termining when experts may be used than the common sense inquiry whether the
       untrained layman would be qualified to determine intelligently and to the best pos-
       sible degree the particular issue without enlightenment from those having a
       specialized understanding of the subject involved in the dispute.” (Citation omitted.)

       The First Circuit has articulated a three-part test for expert testimony: (1) the proposed

expert must be qualified testify as an expert; (2) the expert’s testimony must concern scientific,

technical, or other specialized knowledge; and (3) the testimony must assist a trier of fact to

understand the evidence or to determine a fact in issue. U.S. ex rel. Banigan v. Organon USA

Inc., No. 07-12153-RWZ, 2016 WL 6571269, at *2 (Zobel, J.) (citing U.S. v. Shay, 57 F.3d 126,

132 (1st Cir. 1995)). Aspects of the proposed testimony of each of California witnesses meet

this standard, as follows:

       1. Siobhan Franklin is a Deputy Attorney General in the California Attorney General’s
          Office, Bureau of Medi-Cal Fraud and Elder Abuse. As a result of her position, she
          has specialized knowledge regarding Medi-Cal regulations and compliance, as well as
          DHCS audit processes. Testimony regarding those issues will assist the trier of fact
          in understanding how DHCS implements the Medi-Cal program and reimburses
          providers such as Shield.

       2. Joseph Chavez is Senior Counsel at DHCS. Mr. Chavez has specialized knowledge

                                                 9
       Case 1:11-cv-12131-RWZ Document 356 Filed 11/28/18 Page 10 of 12



           regarding Medi-Cal regulations—including DHCS’s interpretation of the UBL
           regulation—and compliance, as well as DHCS claims submission, reimbursement,
           audit, and investigation processes. Mr. Chavez additionally has specialized
           knowledge regarding the materiality of the large quarterly rebates that Shield received
           from Coloplast to DHCS’s decision to pay Shield’s claims for Coloplast products.
           Testimony regarding those issues will assist the trier of fact in understanding how the
           Medi-Cal program functions, how DHCS interprets the UBL regulation, and whether
           DHCS would have reimbursed Shield for Coloplast claims if DHCS had known of the
           large rebates Shield received from Coloplast.

       3. Pansy Watson is the Chief of DHCS’s Medical Supplies and Enteral Nutrition
          Benefits Branch, Pharmacy Benefits Division. Similar to Mr. Chavez, she has
          specialized knowledge regarding Medi-Cal regulations—including DHCS’s
          interpretation of the UBL regulation—and compliance, as well as DHCS
          reimbursement and audit processes. Ms. Watson also has specialized knowledge
          regarding the materiality of the large quarterly rebates that Shield received from
          Coloplast to DHCS’s decision to pay Shield’s claims for Coloplast products. Again,
          testimony regarding those issues will assist the trier of fact in understanding how the
          Medi-Cal program functions, how DHCS interprets the UBL regulation, and whether
          DHCS would have reimbursed Shield for Coloplast claims if DHCS had known of the
          large rebates Shield received from Coloplast.

       4. Nicholas Paul is a Supervising Deputy Attorney General in the California Attorney
          General’s Office, Medicaid Fraud Control Unit. Like Ms. Watson and Mr. Chavez,
          Mr. Paul has specialized knowledge regarding Medi-Cal regulations—including
          DHCS’s interpretation of the UBL regulation—and compliance, as well as DHCS
          audit processes. Mr. Paul’s testimony regarding those issues will assist the trier of
          fact in understanding how the Medi-Cal program functions and how DHCS interprets
          the UBL regulation.

       Finally, Shield suggests that testimony regarding the UBL regulation would seek to

interpret the law and thus usurp the province of the judge. Shield misunderstands the relevant

case law. A court might not allow an expert to testify regarding what a certain law or regulation

means or to apply the relevant law or regulation to the facts of the case. See, e.g., Pelletier v.

Main St. Textiles, LP, 470 F.3d 48, 55 (1st Cir. 2006). However, courts do allow experts to

testify regarding how a particular person or entity interprets a particular law or regulation. Id.

And, of relevance here, courts allow experts to testify in FCA cases regarding whether a

defendant’s actions were material to the government’s decision to pay the defendant. For

example, the First Circuit, in an FCA case, reversed the district court’s granting of summary

                                                 10
       Case 1:11-cv-12131-RWZ Document 356 Filed 11/28/18 Page 11 of 12



judgment due in part to the district court’s failure to consider expert testimony regarding whether

certain statements made by the defendant were material to the government’s funding decisions.

U.S. ex rel. Jones v. Brigham & Women’s Hosp., 678 F.3d 72, 80, 93-94 (1st Cir. 2012); see also

U.S. ex rel Salters v. Amer. Family Care, Inc., 262 F. Supp. 3d 1266, 1275 (N.D. Ala. 2017)

(relying on expert opinions regarding materiality in FCA summary judgment decision); U.S. ex

rel. Johnson v. Golden Gate Nat’l Senior Care, L.L.C., 223 F. Supp. 3d 882, 908-10 (D. Minn.

2016) (allowing expert testimony regarding government payment practices as relevant to

materiality inquiry in FCA case).

       The California witnesses will not testify regarding the ultimate issue here, whether Shield

violated the FCA. Instead, the California witnesses’ specialized knowledge falls into two

categories of information central to this case: Medi-Cal laws and regulations (including

regulatory compliance, the UBL regulation, and its materiality to DHCS’s reimbursement

decisions) and how the Medi-Cal program functions (including claims submission,

reimbursement, audits, and investigations). Understanding those areas requires specialized

knowledge from California State employees intimately familiar with the Medi-Cal program.

Like the experts in Jones, the California witnesses will provide exactly that knowledge, meaning

they should be allowed to testify as experts.

                                         CONCLUSION

       WHEREFORE, for the reasons set forth herein, Plaintiffs respectfully request that the

Court deny Shield’s Motion to Exclude.




                                                11
       Case 1:11-cv-12131-RWZ Document 356 Filed 11/28/18 Page 12 of 12



DATED: November 28, 2018                     Respectfully submitted,

                                             Counsel for Plaintiffs/Relators Kimberly
                                             Herman, Amy Lestage and Kevin Roseff

                                             /s/ Paul W. Shaw
                                             Paul W. Shaw (BBO No. 455500)
                                             Cecilie H. MacIntyre (admitted pro hac vice)
                                             VERRILL DANA LLP
                                             One Boston Place, Suite 1600
                                             Boston, MA 02108
                                             (617) 309-2600
                                             pshaw@verrilldana.com
                                             cmacintyre@verrilldana.com



                               CERTIFICATE OF SERVICE


       I hereby certify that on November 28, 2018, I caused a true and accurate copy of the
foregoing document to be filed with the Clerk of Court using the CM/ECF system which will
send notification of such filing to all counsel of record.


                                           /s/ Paul W. Shaw
                                               Paul W. Shaw




                                              12
12313195_1
